Citation Nr: 9915734	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-45 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of spinal 
meningitis.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for service 
connection for a neck condition, a back condition, and 
residuals of spinal meningitis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran was treated for spinal meningitis in 1949 and 
was involved in a truck accident in 1951.  

3.  The evidence of record does not establish a relationship 
between any current neck disorder and a disease or injury 
incurred in service.  

4.  The evidence of record does not establish a relationship 
between any current back disorder and a disease or injury 
incurred in service.  

5.  The evidence of record does not establish that the 
veteran has any current residuals of the spinal meningitis he 
incurred in service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for a neck condition, a back condition, 
and residuals of spinal meningitis.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1993, the National Personnel Records Center 
(NPRC) reported that the veteran's service medical records 
were not available from that facility, possibly due to a fire 
which occurred there in 1973.  

The RO sent an NA Form 13055, Request for Information Needed 
to Reconstruct Medical Data, to the veteran in April 1994.  
The veteran completed the form later that month and returned 
it to the RO.  He reported that he had been treated for 
spinal meningitis during basic training at Camp Pickett, 
Virginia, from February 1949 to April 1949.  He also reported 
that he was involved in a truck wreck at Fort Benning, 
Georgia, in the spring of 1951.  The RO attempted to obtain 
additional records based upon this information.  The response 
indicated that none were available.  

On VA examination in October 1995, the veteran reported that 
he was in a paratrooper outfit from December 1948 to 
September 1952, during the Korean Conflict.  He had no 
overseas duty, and was stationed at Fort Bragg, North 
Carolina, or Fort Benning, Georgia.  He stated that, in 
January 1949, he had experienced a high fever, headaches, and 
a sick feeling.  He went to the Camp Picket Base Hospital and 
was diagnosed with spinal meningitis.  He was hospitalized 
for approximately three weeks, and went home on convalescent 
furlough for 30 days after he was discharged.  Subsequently, 
he returned to basic training.  After the spinal meningitis, 
he had double vision for a period of time, but there were no 
other residual signs noted in all other body functions.

The veteran further reported to the examiner that, in 1951, 
he was involved in a truck accident and three people were 
killed.  He stated he had sustained a head injury consistent 
with a cerebral concussion and minor cuts.  He was 
hospitalized for 10 days and returned to light duty.  His 
subsequent medical history included an automobile accident in 
December 1962, after which he was hospitalized for three 
weeks with a head injury and three broken ribs.  Two years 
before the examination, he had begun to have a lot of neck 
and low back pain.  He had gone to see a doctor in Sydney, 
New York, who ordered a CAT scan of the spine.  The records 
of this treatment were lost.  At present, he complained of 
lower back and neck pain.  The neck pain was almost constant, 
and often resulted in headaches.

Clinical evaluation of the spine revealed a mild scoliosis of 
the thoracic spine.  The musculature was normal, and there 
were no postural abnormalities.  Range of motion of the 
cervical spine was:  forward flexion to 30 degrees; backward 
extension to 25 degrees; right and left lateral flexion to 35 
degrees; and right and left rotation to 50 degrees.  Range of 
motion of the lumbar spine was:  forward flexion to 90 
degrees; backward extension to 30 degrees; right and left 
lateral flexion to 40 degrees; right rotation to 33 degrees; 
and left rotation to 30 degrees.  There was no evidence of 
pain on motion.  An MRI of the brain and a CT scan of the 
cervical and lumbar spine were performed.  The diagnoses 
were:  possible osteoarthritic changes of the cervical and 
lumbar spine; possible degenerative disc disease of the 
cervical or lumbar spine; and migraine headaches, probably 
due to neck pain.  

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which shows that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" disorder when:
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) and the veteran currently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet.App. 169 (1998); Savage v. 
Gober, 10 Vet.App. 488, 495-98 (1997).  Regulations also 
provide that service connection may be granted for a disease 
diagnosed after service discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Certain chronic diseases will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Arthritis which 
becomes manifest to a compensable degree within one year 
following the veteran's discharge from service shall be 
considered to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

Initially, in any claim, it must be determined whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. § 
5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
If he has not, the claims must fail and there is no further 
duty to assist in their development.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well-grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (i.e., a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (i.e., lay or 
medical evidence); and (3) a nexus between the in-service 
injury or aggravation and the current disability (i.e., 
competent medical evidence).  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  

In cases where the appellant's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of his case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without those 
records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the appellant in developing facts 
pertaining to his claim under the provisions of 38 U.S.C.A. 
§ 5107(a), in a case where service medical records are 
presumed destroyed, includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet.App. 
401 (1991).

As noted above, the veteran's service medical records are 
unavailable, through no fault of his own.  We will, for 
purposes of this appeal, accept the veteran's assertions that 
he was treated for spinal meningitis during basic training, 
and was involved in a truck accident in service.  Even with 
this concession, however, the Board finds that the claims of 
service connection for a neck disorder, a back disorder, and 
residuals of spinal meningitis are not well grounded.  The 
veteran has not presented any medical evidence to document 
treatment for his neck or back, or for any residuals of 
spinal meningitis, from the time he was discharged from 
service to the present.  Upon VA examination in October 1995, 
he related that he was seen by a private physician for 
complaints of neck and back pain two years previously.  No 
earlier treatment was indicated.  In addition, he reported 
that he did not experience any residuals of spinal meningitis 
in service, aside from a brief period of double vision, which 
resolved.  Therefore, the veteran has not established 
continuity of symptomatology as to any of the claimed 
disorders, either for direct service connection or, with 
regard to arthritis, on a presumptive basis.  See 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a) (1998).  

Furthermore, on VA examination in October 1995, the veteran 
was diagnosed with possible osteoarthritic changes of the 
cervical and lumbar spine; possible degenerative disc disease 
of the cervical or lumbar spine; and migraine headaches, due 
to neck pain.  Ordinarily, diagnoses made in terms of 
"possible" would not be sufficient to establish evidence of 
current disability.  See Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection).  Nevertheless, none of these disorders has been 
shown, by medical evidence, to be related to either the 
spinal meningitis or to the injuries he avers he sustained in 
a truck accident in service.  In this regard, it is also 
noteworthy that the veteran had a post-service car accident, 
in 1962, that resulted in a head injury and broken ribs.  
Accordingly, the Board concludes that the necessary evidence 
of a nexus to service is not shown, and the veteran's claims 
for service connection are not well grounded.  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion and diagnoses, we note that the record does not 
indicate that the veteran has any professional medical 
expertise.  See King, supra.  The veteran's assertions of 
medical causation, sincere though they may be, are not 
probative because lay persons are not competent to offer 
medical opinions. See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Thus, as noted above, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded.  See Heuer, Magana, Espiritu, supra.  


ORDER

Service connection for a neck disorder, a back disorder, and 
residuals of spinal meningitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

